People v Parris (2017 NY Slip Op 06843)





People v Parris


2017 NY Slip Op 06843


Decided on September 29, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 29, 2017

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, CARNI, AND TROUTMAN, JJ. (Filed Sept. 29, 2017.) 


MOTION NO. (852/06) KA 03-00547.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vANTOINE PARRIS, ALSO KNOWN AS ANTOINE LENOIR PARRIS, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis granted. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, specifically, in failing to argue that the evidence for his murder conviction was legally insufficient. Upon our review of the motion papers, we conclude that the issue may have merit. Therefore, the order of June 9, 2006 is vacated and this Court will consider the appeal de novo (see People v LeFrois , 151 AD2d 1046 [1989]). Defendant is directed to file and serve his records and briefs with this Court on or before December 28, 2017.